Citation Nr: 1823921	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  07-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board previously considered this issue in January 2009, April 2011, and February 2017.

In November 2008, the Veteran and his wife testified before a different VLJ, who no longer works at the Board.  In correspondence received November 2016, he wrote that he did not want an additional hearing regarding the hypertension issue.  A transcript of the 2008 hearing is of record.

The Board notes that the issues of service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus will be the subject of a latter Board decision.


FINDING OF FACT

The evidence shows that the Veteran's hypertension is at least as likely as not related to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hypertension is due to his service-connected diabetes or the exposure to herbicide agents that caused his diabetes.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307.  Certain diseases will be presumed service-connected if a veteran was exposed to herbicide agents in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, even if a disease is not considered presumed service-connected to exposure to herbicide agents, VA should still address whether there could be a direct link between the Veteran's respiratory diagnoses and herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039, 1042-43 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).    

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to describe symptoms and experiences observable to their senses but not to determine the cause of hypertension as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds them credible.

The Board has reviewed the record and finds that the criteria for service connection for hypertension have been met.  38 C.F.R. §§ 3.303, 3.307.

The evidence demonstrates a current disability and presumptive exposure to herbicide agents.  VA examinations and treatment records show the Veteran has a diagnosis of essential hypertension.  Service records show that he served in the Army from January 1967 to January 1970 with a year of foreign service, to include in the Republic of Vietnam.  Based on his service in Vietnam, he is presumed to have been exposed to herbicide agents.

The evidence shows that his hypertension is related to exposure to herbicides.  The record contains medical opinions on the etiology of the Veteran's hypertension in May 2011, March 2017, and March 2018.  The 2011 and 2017 examiners opined that the Veteran's hypertension was not due to or aggravated by his diabetes and not due to his service.  On the question of a nexus to service or exposure to herbicide agents, they did not provide sufficient rationale and the opinions are of little probative value.  The Board requested an expert medical opinion on the question of whether the Veteran's hypertension could be due to exposure to herbicide agents.  In March 2018, the specialist wrote that a review of the Veteran's record could neither confirm a definite reason for his hypertension nor exclude herbicide exposure as a cause.  She noted that a recent study of veterans with exposure to Agent Orange concluded that herbicide was associated with hypertension.  She concluded that she is unable to say what caused the Veteran's hypertension but his hypertension was at least as likely as not related to exposure to herbicide agents.

The Board finds the March 2018 specialist's opinion highly probative as she cited medical literature and explained the basis for her conclusion.  As such, the Board finds that the Veteran's hypertension is due to his presumed exposure to herbicide agents and service connection is warranted.  


ORDER

Service connection for hypertension is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


